  Case 16-36642            Doc 50    Filed 03/08/19 Entered 03/08/19 09:27:18        Desc Main
                                       Document     Page 1 of 9
                                 UNITED STATES BANKRUPTCY COURT
                                  NORTHERN DISTRICT OF ILLINOIS
                                         EASTERN DIVISION

  In re:                                          §    Case No. 1:16-BK-36642-HSP
                                                  §
  IMG8 LLC                                        §
                                                  §
                                                  §
                      Debtor(s)                   §

           CHAPTER 7 TRUSTEE’S FINAL ACCOUNT AND DISTRIBUTION REPORT
           CERTIFICATION THAT THE ESTATE HAS BEEN FULLY ADMINISTERED
                      AND APPLICATION TO BE DISCHARGED (TDR)

          Deborah K. Ebner, chapter 7 trustee, submits this Final Account, Certification that the
  Estate has been Fully Administered and Application to be Discharged.

       1)       All funds on hand have been distributed in accordance with the Trustee’s Final
Report and, if applicable, any order of the Court modifying the Final Report. The case is fully
administered and all assets and funds which have come under the trustee’s control in this case
have been properly accounted for as provided by law. The trustee hereby requests to be
discharged from further duties as a trustee.

       2)      A summary of assets abandoned, assets exempt, total distributions to claimants,
claims discharged without payment, and expenses of administration is provided below:



Assets Abandoned:             $62,982.00              Assets Exempt:       NA
(without deducting any secured claims)



Total Distributions to                                Claims Discharged
Claimants:                        $9,835.94           Without Payment:     NA

Total Expenses of
Administration:                   $32,982.33


        3)      Total gross receipts of $42,818.27 (see Exhibit 1), minus funds paid to the
debtor(s) and third parties of $0.00 (see Exhibit 2), yielded net receipts of $42,818.27 from the
liquidation of the property of the estate, which was distributed as follows:




UST Form 101-7-TDR (10/1/2010)
  Case 16-36642            Doc 50     Filed 03/08/19 Entered 03/08/19 09:27:18            Desc Main
                                        Document     Page 2 of 9



                                   CLAIMS           CLAIMS             CLAIMS               CLAIMS
                                 SCHEDULED         ASSERTED           ALLOWED                PAID
  Secured Claims
  (from Exhibit 3)                      $0.00       $175,820.00                $0.00               $0.00
  Priority Claims:
      Chapter 7
      Admin. Fees and                     NA         $32,982.33           $32,982.33         $32,982.33
      Charges
       (from Exhibit 4)
      Prior Chapter
      Admin. Fees and                     NA               $0.00               $0.00               $0.00
      Charges (from
      Exhibit 5)
      Priority
      Unsecured                         $0.00          $8,570.79           $7,712.19          $7,712.19
      Claims
      (From Exhibit 6)
  General Unsecured
  Claims (from                   $2,575,357.49     $3,893,608.95       $3,523,608.95          $2,123.75
  Exhibit 7)
           Total
     Disbursements               $2,575,357.49     $4,110,982.07       $3,564,303.47         $42,818.27


        4). This case was originally filed under chapter 7 on 11/17/2016. The case was pending
  for 26 months.

       5). All estate bank statements, deposit slips, and canceled checks have been submitted to
  the United States Trustee.

        6). An individual estate property record and report showing the final accounting of the
  assets of the estate is attached as Exhibit 8. The cash receipts and disbursements records for
  each estate bank account, showing the final accounting of the receipts and disbursements of
  estate funds is attached as Exhibit 9.

       Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
  foregoing report is true and correct.

         Dated: 01/03/2019                              By: /s/ Deborah K. Ebner
                                                        /De Trustee
                                                        bor
                                                        ah
                                                        K.
                                                        Ebn
                                                        er
  STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
  Act exemption 5 C.F.R. § 1320.4(a)(2) applies.



UST Form 101-7-TDR (10/1/2010)
  Case 16-36642            Doc 50       Filed 03/08/19 Entered 03/08/19 09:27:18                    Desc Main
                                          Document     Page 3 of 9
                                                 EXHIBITS TO
                                                FINAL ACCOUNT

 EXHIBIT 1 – GROSS RECEIPTS

                        DESCRIPTION                                      UNIFORM                         AMOUNT
                                                                        TRAN. CODE                      RECEIVED
Finished goods: Finished shoe insoles, 2016-06-15, Net Book               1129-000                        $40,000.00
Value: 147446, Valuation Method: Liquidation
abandoned funds - Walmart                                                 1229-000                         $2,818.27
TOTAL GROSS RECEIPTS                                                                                      $42,818.27

 The Uniform Transaction Code is an accounting code assigned by the trustee for statistical reporting purposes.

 EXHIBIT 2 – FUNDS PAID TO DEBTOR & THIRD PARTIES
 NONE


EXHIBIT 3 – SECURED CLAIMS
NONE
 CLAIM      CLAIMANT     UNIFORM                         CLAIMS               CLAIMS   CLAIMS              CLAIMS
NUMBER                  TRAN. CODE                    SCHEDULED             ASSERTED ALLOWED                 PAID
     7        Intelligent            4110-000                   $0.00       $175,820.00         $0.00             $0.00
              Mobility Pte. Ltd.
TOTAL SECURED CLAIMS                                            $0.00       $175,820.00         $0.00             $0.00


 EXHIBIT 4 – CHAPTER 7 ADMINISTRATIVE FEES and CHARGES

         PAYEE             UNIFORM               CLAIMS              CLAIMS            CLAIMS              CLAIMS
                          TRAN. CODE          SCHEDULED            ASSERTED          ALLOWED                 PAID
Deborah K. Ebner,            2100-000                     NA            $5,031.83       $5,031.83          $5,031.83
Trustee
Deborah Ebner,               2200-000                     NA             $286.16          $286.16            $286.16
Trustee
Green Bank                   2600-000                     NA              $66.86           $66.86             $66.86
WILLIAM J                    3110-000                     NA         $25,000.00        $25,000.00         $25,000.00
FACTOR, Attorney
for Trustee
WILLIAM J                    3120-000                     NA             $768.98          $768.98            $768.98
FACTOR, Attorney
for Trustee
Lois West,                   3310-000                     NA            $1,828.50       $1,828.50          $1,828.50
Accountant for
Trustee
TOTAL CHAPTER 7 ADMIN. FEES AND                           NA         $32,982.33        $32,982.33         $32,982.33
CHARGES


 EXHIBIT 5 – PRIOR CHAPTER ADMINISTRATIVE FEES and CHARGES
 NONE



UST Form 101-7-TDR (10/1/2010)
  Case 16-36642            Doc 50    Filed 03/08/19 Entered 03/08/19 09:27:18           Desc Main
                                       Document     Page 4 of 9
 EXHIBIT 6 – PRIORITY UNSECURED CLAIMS

 CLAIM          CLAIMANT            UNIFORM        CLAIMS           CLAIMS         CLAIMS         CLAIMS
NUMBER                             TRAN. CODE   SCHEDULED         ASSERTED       ALLOWED            PAID
     4P       Internal Revenue      5800-000             $0.00      $1,700.00     $1,700.00       $1,700.00
              Service
    5-1       California            5800-000             $0.00      $4,240.85     $4,240.85       $4,240.85
              Franchise Tax
              Board
     6        Franchise Tax         5800-000             $0.00        $858.60         $0.00          $0.00
              Board
    6-2       Franchise Tax         5800-000             $0.00      $1,771.34     $1,771.34       $1,771.34
              Board
TOTAL PRIORITY UNSECURED CLAIMS                          $0.00      $8,570.79     $7,712.19       $7,712.19


 EXHIBIT 7 – GENERAL UNSECURED CLAIMS

 CLAIM          CLAIMANT            UNIFORM        CLAIMS           CLAIMS           CLAIMS        CLAIM
NUMBER                             TRAN. CODE   SCHEDULED         ASSERTED         ALLOWED         S PAID
     1        FedEx Corporate       7100-000      $12,262.45       $11,475.67       $11,475.67       $6.92
              Services Inc
     2        Wal-Mart Stores       7100-000           $0.00       $11,804.14       $11,804.14       $7.11
              IncCharles B
              Hendricks
     3        Liventus Inc          7100-000      $95,312.19       $95,312.19       $95,312.19      $57.45
    4U        Internal Revenue      7100-000           $0.00          $691.02          $691.02       $0.42
              Service
    5U        California            7100-000           $0.00          $463.23          $463.23       $0.28
              Franchise Tax
              Board
     7a       Intelligent           7100-000           $0.00      $370,000.00            $0.00       $0.00
              Mobility Pte. Ltd.
     8        GelSight, Inc.        7100-000     $200,000.00      $200,000.00      $200,000.00     $120.54
     9        Dr's Own, Inc.        7100-000    $2,170,284.48    $3,106,364.33    $3,106,364.33    $1,872.2
                                                                                                          7
     10       Voxelcare, S.L.       7100-000      $97,498.37       $97,498.37       $97,498.37      $58.76
TOTAL GENERAL UNSECURED CLAIMS                  $2,575,357.49    $3,893,608.95    $3,523,608.95    $2,123.7
                                                                                                          5




UST Form 101-7-TDR (10/1/2010)
                   Case 16-36642             Doc 50          Filed 03/08/19 Entered 03/08/19 09:27:18                                 Desc Main
                                                                                                                                           Page No:         1
                                                                     FORM 1Page 5 of 9
                                                               Document
                                             INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT                                                      Exhibit 8
                                                              ASSET CASES
Case No.:                     16-36642-HSP                                                     Trustee Name:                               Deborah K. Ebner
Case Name:                    IMG8 LLC                                                         Date Filed (f) or Converted (c):            11/17/2016 (f)
For the Period Ending:        1/3/2019                                                         §341(a) Meeting Date:                       12/14/2016
                                                                                               Claims Bar Date:                            08/11/2017

                         1                             2                      3                         4                         5                         6

                 Asset Description                   Petition/        Estimated Net Value            Property               Sales/Funds              Asset Fully
                  (Scheduled and                   Unscheduled       (Value Determined by            Abandoned             Received by the        Administered (FA) /
             Unscheduled (u) Property)                Value                 Trustee,           OA =§ 554(a) abandon.           Estate               Gross Value of
                                                                    Less Liens, Exemptions,                                                        Remaining Assets
                                                                       and Other Costs)

 Ref. #
1       Checking Account at Bank of                        $25.00                     $25.00                                             $0.00                     FA
        America, xxxxxx2283
2       A/R 90 days old or less. Face                $58,757.00                   $58,757.00                                             $0.00                     FA
         amount = $58757.
         Doubtful/Uncollectible
         accounts = $58757.
3        Raw Materials: Liquid Gel,                     $700.00                      $700.00                                             $0.00                     FA
         2016-06-15, Net Book Value:
         1500, Valuation Method:
         Liquidation
4        Raw Materials: Scanner                       $2,000.00                    $2,000.00                                             $0.00                     FA
         Chassis, 2016-06-15, Net Book
         Value: 53530, Valuation
         Method: Liquidation
5        Finished goods: Finished shoe               $50,000.00                   $50,000.00                                      $40,000.00                       FA
         insoles, 2016-06-15, Net Book
         Value: 147446, Valuation
         Method: Liquidation
6        Finished goods: Finished                       $500.00                      $500.00                                             $0.00                     FA
         scanners, 2016-06-15, Net
         Book Value: 65600, Valuation
         Method: Liquidation
7        Other inventory or supplies:                       $0.00                      $0.00                                             $0.00                     FA
         Packaging boxes, 2016-06-15,
         Net Book Value: 25920,
         Valuation Method: Liquidation
8        Misc computers, software,                    $1,000.00                    $1,000.00                                             $0.00                     FA
         communication equipment and
         printers. Valuation Method:
         Liquidation
9        3 Injection molds. Valuation                       $0.00                      $0.00                                             $0.00                     FA
         Method: Liquidation
10       www.icustom.com. Valuation                         $0.00                      $0.00                                             $0.00                     FA
         Method: Liquidation
11       Custom developed foot                              $0.00                      $0.00                                             $0.00                     FA
         scanning software. Valuation
         Method: Liquidation
12       Glen Hinshaw - Breach of                           $0.00                      $0.00                                             $0.00                     FA
         fiduciary responsibility
         damages are undetermined, .
         Amount Requested: $0
13       Intelligent Mobility - Breach of                   $0.00                      $0.00                                             $0.00                     FA
         fiduciary responsibility
         damages are undetermined, .
         Amount Requested: $0
14       abandoned funds - Walmart           (u)            $0.00                  $2,818.27                                          $2,818.27                    FA
                   Case 16-36642                Doc 50          Filed 03/08/19 Entered 03/08/19 09:27:18                                        Desc Main
                                                                                                                                                     Page No:        2
                                                                        FORM 1Page 6 of 9
                                                                  Document
                                               INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT                                                             Exhibit 8
                                                                ASSET CASES
Case No.:                    16-36642-HSP                                                              Trustee Name:                                Deborah K. Ebner
Case Name:                   IMG8 LLC                                                                  Date Filed (f) or Converted (c):             11/17/2016 (f)
For the Period Ending:       1/3/2019                                                                  §341(a) Meeting Date:                        12/14/2016
                                                                                                       Claims Bar Date:                             08/11/2017

                         1                                  2                       3                            4                          5                        6

                 Asset Description                      Petition/         Estimated Net Value                Property                  Sales/Funds            Asset Fully
                  (Scheduled and                      Unscheduled        (Value Determined by                Abandoned                Received by the      Administered (FA) /
             Unscheduled (u) Property)                   Value                  Trustee,               OA =§ 554(a) abandon.              Estate             Gross Value of
                                                                        Less Liens, Exemptions,                                                             Remaining Assets
                                                                           and Other Costs)



TOTALS (Excluding unknown value)                                                                                                               Gross Value of Remaining Assets
                                                       $112,982.00                      $115,800.27                                          $42,818.27                 $0.00




    Major Activities affecting case closing:
     07/19/2018      accountant to prepare taxes; then case is ready for closing
     05/21/2018      formal withdrawal of claim #7 per settlement agreement
     04/06/2018      Trustee filed MT Sell property free and clear of potentially all assets and approval of settlement of claim #7
     08/31/2017      Trustee filed MT Sell property free and clear
     06/30/2017      continued 341 meeting convened at office. Thereafter, Trustee received formal settlement offer from principal. Trustee is in process of
                     ascertaining whether that offer should be presented to court as stalking horse bid.


Initial Projected Date Of Final Report (TFR):             12/31/2020                                                       /s/ DEBORAH K. EBNER
Current Projected Date Of Final Report (TFR):             12/31/2020                                                       DEBORAH K. EBNER
                                                Case 16-36642           Doc 50  Filed 03/08/19
                                                                                           FORMEntered
                                                                                                   2      03/08/19 09:27:18                        Desc MainPage No: 1                   Exhibit 9
                                                                                   Document      Page  7 of 9
                                                                            CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          16-36642-HSP                                                                                   Trustee Name:                      Deborah K. Ebner
 Case Name:                        IMG8 LLC                                                                                       Bank Name:                         Green Bank
Primary Taxpayer ID #:             **-***8891                                                                                     Checking Acct #:                  ******4201
Co-Debtor Taxpayer ID #:                                                                                                          Account Title:
For Period Beginning:              11/17/2016                                                                                     Blanket bond (per case limit):     $5,000,000.00
For Period Ending:                 1/3/2019                                                                                       Separate bond (if applicable):

       1                2                                 3                                               4                                             5                6                       7

   Transaction       Check /                            Paid to/                  Description of Transaction                       Uniform           Deposit       Disbursement               Balance
      Date            Ref. #                         Received From                                                                Tran Code            $                $


05/25/2018            (5)      William J. Factor, IOLTA                    see EOD 5/3/18 - Settlement approved                    1129-000          $40,000.00                                  $40,000.00
06/04/2018            (14)     D.Ebner, Trustee                            Funds originated from Walmart but inadvertently         1229-000           $2,818.27                                  $42,818.27
                                                                           deposited into the estate of Guy Nickson when should
                                                                           have been deposited into Estate of IMG8. This check
                                                                           deposit is correcting the error.
07/31/2018                     Green Bank                                  Bank Service Fee                                        2600-000                                    $66.86            $42,751.41
10/04/2018           3001      Deborah K. Ebner                                                                                    2100-000                                  $5,031.83           $37,719.58
10/04/2018           3002      Deborah K. Ebner                                                                                    2100-000                                  $5,031.83           $32,687.75
10/04/2018           3002      VOID: Deborah K. Ebner                                                                              2100-003                              ($5,031.83)             $37,719.58
10/04/2018           3003      Deborah Ebner                               per order                                               2200-000                                   $286.16            $37,433.42
10/04/2018           3004      WILLIAM J FACTOR                            per order                                               3110-000                              $25,000.00              $12,433.42
10/04/2018           3005      WILLIAM J FACTOR                            per order                                               3120-000                                   $768.98            $11,664.44
10/04/2018           3006      Lois West                                   per order                                               3310-000                                  $1,828.50               $9,835.94
10/04/2018           3007      Internal Revenue Service                                                                            5800-000                                  $1,700.00               $8,135.94
10/04/2018           3008      California Franchise Tax Board                                                                      5800-000                                  $4,240.85               $3,895.09
10/04/2018           3009      Franchise Tax Board                                                                                 5800-000                                  $1,771.34               $2,123.75
10/04/2018           3010      FedEx Corporate Services Inc                                                                        7100-000                                     $6.92                $2,116.83
10/04/2018           3011      Wal-Mart Stores IncCharles B Hendricks                                                              7100-000                                     $7.11                $2,109.72
10/04/2018           3012      Liventus Inc                                                                                        7100-000                                    $57.45                $2,052.27
10/04/2018           3013      Internal Revenue Service                                                                            7100-000                                     $0.42                $2,051.85
10/04/2018           3014      California Franchise Tax Board                                                                      7100-000                                     $0.28                $2,051.57
10/04/2018           3015      GelSight, Inc.                                                                                      7100-000                                   $120.54                $1,931.03
10/04/2018           3016      Dr's Own, Inc.                                                                                      7100-000                                  $1,872.27                 $58.76
10/04/2018           3017      Voxelcare, S.L.                                                                                     7100-000                                    $58.76                   $0.00




                                                                                                                                  SUBTOTALS           $42,818.27         $42,818.27
                                            Case 16-36642         Doc 50  Filed 03/08/19
                                                                                     FORMEntered
                                                                                             2      03/08/19 09:27:18                               Desc MainPage No: 2                     Exhibit 9
                                                                             Document      Page  8 of 9
                                                                      CASH RECEIPTS AND DISBURSEMENTS RECORD
Case No.                          16-36642-HSP                                                                                     Trustee Name:                         Deborah K. Ebner
Case Name:                        IMG8 LLC                                                                                         Bank Name:                            Green Bank
Primary Taxpayer ID #:            **-***8891                                                                                       Checking Acct #:                      ******4201
Co-Debtor Taxpayer ID #:                                                                                                           Account Title:
For Period Beginning:             11/17/2016                                                                                       Blanket bond (per case limit):        $5,000,000.00
For Period Ending:                1/3/2019                                                                                         Separate bond (if applicable):

      1                 2                                3                                          4                                                      5                 6                      7

  Transaction        Check /                         Paid to/               Description of Transaction                              Uniform           Deposit          Disbursement              Balance
     Date             Ref. #                      Received From                                                                    Tran Code            $                   $


                                                                                      TOTALS:                                                            $42,818.27          $42,818.27                    $0.00
                                                                                          Less: Bank transfers/CDs                                            $0.00               $0.00
                                                                                      Subtotal                                                           $42,818.27          $42,818.27
                                                                                          Less: Payments to debtors                                           $0.00               $0.00
                                                                                      Net                                                                $42,818.27          $42,818.27



                     For the period of 11/17/2016 to 1/3/2019                                                   For the entire history of the account between 05/25/2018 to 1/3/2019

                     Total Compensable Receipts:                      $42,818.27                                Total Compensable Receipts:                                $42,818.27
                     Total Non-Compensable Receipts:                       $0.00                                Total Non-Compensable Receipts:                                 $0.00
                     Total Comp/Non Comp Receipts:                    $42,818.27                                Total Comp/Non Comp Receipts:                              $42,818.27
                     Total Internal/Transfer Receipts:                     $0.00                                Total Internal/Transfer Receipts:                               $0.00


                     Total Compensable Disbursements:                 $42,818.27                                Total Compensable Disbursements:                           $42,818.27
                     Total Non-Compensable Disbursements:                  $0.00                                Total Non-Compensable Disbursements:                            $0.00
                     Total Comp/Non Comp Disbursements:               $42,818.27                                Total Comp/Non Comp Disbursements:                         $42,818.27
                     Total Internal/Transfer Disbursements:                $0.00                                Total Internal/Transfer Disbursements:                          $0.00
                                            Case 16-36642         Doc 50  Filed 03/08/19
                                                                                     FORMEntered
                                                                                             2      03/08/19 09:27:18                       Desc MainPage No: 3                     Exhibit 9
                                                                             Document      Page  9 of 9
                                                                      CASH RECEIPTS AND DISBURSEMENTS RECORD
Case No.                         16-36642-HSP                                                                              Trustee Name:                         Deborah K. Ebner
Case Name:                       IMG8 LLC                                                                                  Bank Name:                            Green Bank
Primary Taxpayer ID #:           **-***8891                                                                                Checking Acct #:                      ******4201
Co-Debtor Taxpayer ID #:                                                                                                   Account Title:
For Period Beginning:            11/17/2016                                                                                Blanket bond (per case limit):        $5,000,000.00
For Period Ending:               1/3/2019                                                                                  Separate bond (if applicable):

      1                 2                                3                                         4                                             5                   6                      7

  Transaction        Check /                         Paid to/              Description of Transaction                       Uniform           Deposit          Disbursement              Balance
     Date             Ref. #                      Received From                                                            Tran Code            $                   $




                                                                                                                                                                         NET               ACCOUNT
                                                                                     TOTAL - ALL ACCOUNTS                           NET DEPOSITS                    DISBURSE              BALANCES

                                                                                                                                              $42,818.27            $42,818.27                     $0.00




                     For the period of 11/17/2016 to 1/3/2019                                           For the entire history of the case between 11/17/2016 to 1/3/2019

                     Total Compensable Receipts:                      $42,818.27                        Total Compensable Receipts:                                $42,818.27
                     Total Non-Compensable Receipts:                       $0.00                        Total Non-Compensable Receipts:                                 $0.00
                     Total Comp/Non Comp Receipts:                    $42,818.27                        Total Comp/Non Comp Receipts:                              $42,818.27
                     Total Internal/Transfer Receipts:                     $0.00                        Total Internal/Transfer Receipts:                               $0.00


                     Total Compensable Disbursements:                 $42,818.27                        Total Compensable Disbursements:                           $42,818.27
                     Total Non-Compensable Disbursements:                  $0.00                        Total Non-Compensable Disbursements:                            $0.00
                     Total Comp/Non Comp Disbursements:               $42,818.27                        Total Comp/Non Comp Disbursements:                         $42,818.27
                     Total Internal/Transfer Disbursements:                $0.00                        Total Internal/Transfer Disbursements:                          $0.00




                                                                                                                        /s/ DEBORAH K. EBNER
                                                                                                                        DEBORAH K. EBNER
